DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2022 has been entered. 

Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 22 claims an associated grasping device which has not previously been recited in the claims.  The grasping device is not part of the multi-part medical marker as shown in the drawings.  The inclusion of a grasping device would cause a serious search and/or examination burden because one or more of the following reasons apply:
• The prior art applicable to the inventions previously searched would not likely be applicable to a marker requiring a grasping device.
• The search would require the examiner to employ different search queries.
• The search may require use of different electronic resources/databases.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 5/27/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 8-10 of the Response:
“The Rossner reference is self-admitting of an inability to provide an overall structure wherein a reflective property of the medical marker provided by the retro-reflective laminar material carried on outer surfaces of the first and second hemispherical parts is not affected by the cutting edges of the laminar material when the first and second cutting edges of the first and second hemispherical parts are disposed in the mutual abutment. To the contrary, at best, the construction method described in Rossner lead to the slight improvement in reflection integrity as viewed between Figs. 12 and 13.
[…]
Then in Rossner, paragraphs [0188] and [0189] concede with regard to the insufficiency of uniform and complete reflective property feature provided by the technique of: 
“The equator itself is illustrated in FIG. 13a as a thin dark line which is formed significantly thinner than that of the marker of FIG. 12a.  
Therefore, the production method described guarantees considerably smaller producing tolerances also with respect to the assembling area between the hemispheres, leading to a narrower joint line along which no retro- reflective surface may be provided. This also leads to a more uniform overall reflection with respect to different viewing directions.”
Accordingly, the Rossner disclosure describes a marker device manufacturing technique that results in a marker device having a joint line along which no retro-reflective surface may be provided, wherein the thickness of the joint line is arguably improved (narrowed). 
The end result in the Rossner reference is a marker device having a joint line in which no reflective properties are provided. 
The Rossner reference therefore merely only reduces and/or otherwise minimizes the circumferential "gap" where the corresponding parts of the marker core contact each other. 
In contradistinction, in the present application, rim areas of the retro-reflective laminar material extend to first and second cutting edges of first and second hemispherical parts when they are disposed in mutual abutment such that a reflective property of the medical marker provided by the retro-reflective laminar material carried on outer surfaces of the first and second hemispherical parts is not affected by the cutting edges of the laminar material when the first and second cutting edges of the first and second hemispherical parts are disposed in the mutual abutment.
In response, the Examiner respectfully asserts that the line at the equator isn’t disclosed as being the cutting edge.  The formed line could be formed by placing a non-reflective line on the marker to determine the portion of the marker being viewed in the images shown. Additionally, the “narrower joint line along which no retro- reflective surface may be provided” isn’t disclosed as being the line that is shown in Fig. 13, therefore the joint line with no retro-reflective surface may be small enough to not be seen in the image shown in Fig 13.  Applicant further states that the rim areas of the retro-reflective material extend to the first and second cutting edges of the hemispherical parts when they are disposed in mutual abutment such that the reflective property of the retro-reflective material is not affected by the cutting edges.  Therefore, it can be interpreted that the applicant is stating that there is no affect in the reflective property of the retro-reflective material at the cutting edge because the rim areas of the retro-reflective material extend to the first and second cutting edges of the hemispherical parts when they are in mutual abutment.  However, a cut line between two parts will cause a gap even if it’s very small.
The Applicant asserts on page 10 of the Response:
“There is also no disclosure in Rossner of a mounting adaptor comprising a recess defining a blind hole in a wall of the at least one of the corresponding parts of the marker core as set out in newly added dependent claim 20 herein.”
In response, the Examiner respectfully asserts that Rossner discloses claim 20 in the embodiment shown in Fig. 3 of Rossner.  The embodiment of Fig.3 has an adapter receptacle which is interpreted as the mounting adapter and can also be interpreted as a recess defining a blind hole as the adapter receptacle of Fig. 2 is a hole within the marker and a receptacle is space for something to be inserted into.
The Applicant asserts on page 10 of the Response:
“In further addition, there is also no disclosure in Rossner of providing a mounting adaptor, wherein the mounting adaptor configures the medical marker for attachment with an associated object to be tracked using the medical marker device. 
There is also no disclosure in Rossner of a recess defined by a mounting adaptor comprising an internally threaded portion configured for attachment with the associated object to be tracked using the medical marker as set out in newly added dependent claim 21 herein.”
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The specific arguments for claims 1, 8, and 14 each argue the reflective property or the mounting adapter therefore the examiner directs the applicant to the responses above.
Therefore claims 1-2, 4-6, and 8-21 are rejected under prior art rejections
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retro-reflective material not being affected by the cutting/rim edges of the laminar material must be shown or the feature canceled from the claims.  No new matter should be entered.  It is suggested by the examiner to include an image similar to the image provided by the Rossner reference (US20120050862) to show the reflective property not affected at the cutting/rim edges of the laminar material.

    PNG
    media_image1.png
    284
    460
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites in the third limitation “wherein the rims of the at least two corresponding parts and rim areas of the retro-reflective laminar material applied the outer surfaces of the at least two corresponding parts”, however this should rather be read as “wherein the rims of the at least two corresponding parts and rim areas of the retro-reflective laminar material applied to the outer surfaces of the at least two corresponding parts”
Claims 8 and 14 are objected to because of the following informalities:  claims 8 and 14 recite “such that a reflective property”, however this should rather be read as “wherein a reflective property” in order positively recite the limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “wherein the rim areas of the retro-reflective laminar material extending to the first and second cutting edges of the first and second hemispherical parts are disposed in mutual abutment” and claim 14 recites “wherein the rim areas of the retro reflective laminar material are held in mutual abutment”.  However, it is not disclosed that the rim areas of the retro reflective laminar material are in mutual abutment.  The specification discloses in Para [0066] “the corresponding parts 2 a, 2 b are situated at a cutting device 27 which cuts off a rim of the two parts 2 a, 2 b of the marker core together with a rim area 7 of the reflective material”. Additionally, Para [0022] discloses “The cutting edges obtained by cutting off a rim of each part of the marker core can each serve as an abutting edge, wherein the cutting edges of the parts of the laminar material which have been applied to the parts of the marker core also abut each other”.  Therefore, it is not disclosed that the rim areas abut each other it is disclosed that rim areas are cut off and the cutting edges abut each other. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the rim areas of the retro-reflective laminar material extending to the first and second cutting edges of the first and second hemispherical parts are disposed in mutual abutment” and claim 14 recites “wherein the rim areas of the retro reflective laminar material are held in mutual abutment”.  Para [0066] discloses “the corresponding parts 2 a, 2 b are situated at a cutting device 27 which cuts off a rim of the two parts 2 a, 2 b of the marker core together with a rim area 7 of the reflective material”. Additionally, Fig. 6c shows the rim area of one of the corresponding marker parts being cut before the two corresponding marker parts are joined together in Fig. 6d. Therefore, it is unclear how the rim areas would abut each other if they are cut off before the parts are put together.  For examination purposes claim 8 will be read as “wherein the cutting edges of the retro-reflective laminar material extending to the first and second cutting edges of the first and second hemispherical parts are disposed in mutual abutment” and claim 14 will be interpreted as “wherein the rim areas of the retro reflective laminar material are held in mutual abutment”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-6, 8, 10-12, 13, 14, 16-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossner (US20120050862) and further in view of Pfeifer (WO2008104548A1).
Claims 1 and 8 are interpreted as a product-by process-claims as claim 1 is claiming the process steps of cutting to form the marker. However, these process limitations are not given patentable weight as they are a recitation directed to the manner in which a claimed device is intended to be made which does not differentiate the claimed apparatus from a prior art apparatus.  Applicant is reminded that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than process of making the structure. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. MPEP 2113
Regarding Claim 1, Rossner discloses a multi-part medical marker comprising (Para [0025] – “In many applications such as medical applications for positioning surgical instruments and devices, a lateral viewing angle with respect to the marker is desired, the angle being as large a possible.”, Figs. 2, 3, and 4 shows the marker divided into multiple parts): 
a spherical marker core comprising at least two corresponding parts fitted together to form the spherical marker core (Para [0181] – “According to this method, the forming mold 40 and the forming surface 42 were provided each in the form of hemispherical carrier bodies which mainly corresponded to those which are depicted in FIG. 4”, Para [0147] – “In the reflector body 10 which is shown in FIG. 4, two reflector body segments 11 are provided which can be connected using a clip closure.”, Fig. 4 shows the marker with two hemi-spherical parts, therefore the two hemi-spherical parts are fitted together to form the spherical marker core, Figs. 2, 3, and 4 all disclose a marker with at least two corresponding parts), at least one of the corresponding parts of the marker core comprising a mounting adaptor that configures the medical marker for attachment with an associated object (Para [0147] – “One of the two reflector body segments 11 may have an adapter receptacle”, Fig. 11 shows the marker mounted onto the socket);and

    PNG
    media_image2.png
    348
    639
    media_image2.png
    Greyscale

a detectable surface formed from a retro-reflective laminar material applied to outer surfaces of the at least two corresponding parts of the spherical marker core (Abstract – “The reflector bodies (10) include a coating having a reflection film (12), by which the reflector body segments (11) of the reflector body (10) are uniformly spanned”, Fig. 1 shows the reflection film including a carrier material and micro-spheres, Para [0132] – “FIG. 1 shows a schematic view of a reflection film which can be used as a reflection film 12 for coating a reflector body segment. The retro-reflection of micro-spheres 122 is shown”) and onto rims of the at least two corresponding parts (As shown in Fig. 7d the reflective film is attached to the semispherical marker portion as well as the rim [flat surfaces surrounding the semispherical portion, rim and rim areas circled in Fig. 7d reproduced below], Para [0145] – “FIG. 4 shows a third embodiment of a reflector body 10 which comprises two different reflector body segments 11 which are produced according to one of the methods described in this document, for example using an injection molding process”, therefore it is interpreted both corresponding parts are produced the same),

    PNG
    media_image3.png
    139
    229
    media_image3.png
    Greyscale

wherein the rims of the at least two corresponding parts and rim areas of the retro-reflective laminar material applied the outer surfaces of the at least two corresponding parts of the spherical marker core are cut off (Para [0181] – “According to this method (Figs. 7a-7d and 8a-8d), the forming mold 40 and the forming surface 42 were provided each in the form of hemispherical carrier bodies which mainly corresponded to those which are depicted in FIG. 4…After the forming step, the reflection film 12 together with the primary carrier layer 131, 132 onto which the film was applied, was cut off along the edges of the carrier body, in this example, along the equatorial line”, therefore the rims and the rim areas of the retroreflective material of each semispherical corresponding part are cut off),
wherein cutting edges obtained by cutting off the rims of the at least two corresponding parts and the rim areas of the retro-reflective laminar material applied to the outer surfaces of the at least two corresponding parts serve as abutting edges where corresponding parts of the retro-reflective laminar material applied to the outer surfaces of the at least two corresponding parts about each other (Para [0181] – “According to this method, the forming mold 40 and the forming surface 42 were provided each in the form of hemispherical carrier bodies which mainly corresponded to those which are depicted in FIG. 4…After the forming step, the reflection film 12 together with the primary carrier layer 131, 132 onto which the film was applied, was cut off along the edges of the carrier body, in this example, along the equatorial line”, therefore the rims and the rim areas of the retroreflective material of each semispherical corresponding part are cut off, Para [0189] – Therefore, the production method described guarantees considerably smaller producing tolerances also with respect to the assembling area between the hemispheres, leading to a narrower joint line along which no retro-reflective surface may be provided”, therefore it is interpreted the retro-reflective material adhered to both corresponding parts abut each other to minimize the line which no retro-reflective surface may be provided).

    PNG
    media_image4.png
    305
    255
    media_image4.png
    Greyscale

	As cited above Rossner discloses a mounting adapter for attachment with an associated object however Rossner does not explicitly teach the mounting adapter that configures the medical marker for attachment with an associated object to be tracked using the medical marker.
	However, Pfeifer discloses the mounting adapter that configures the medical marker for attachment with an associated object to be tracked using the medical marker (Pg. 4-5 bridging para. – “the connecting device 64 fills the receptacle 62 positively and forms a receptacle for an adapter 38”, the adapter is part of the referencing unit 12, Pg. 2 description Para. 4 – “the present invention relates to a surgical navigation system having at least one reference unit comprising at least three marker elements and having at least one detection device for detecting the position of the referencing unit”).
Rossner and Pfeifer are both analogous arts considering they are both in the field of a reflective medical marker.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the attachment to a tracked object of Pfeifer to achieve the same results. One would have motivation to combine because it provides high accuracy for tracking body joints or surgical instruments (Pfeifer – Abstract and Pg. 4 Para. 19).
Regarding Claim 4, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 1.
Although the embodiment shown in Fig. 4 of Rossner does not show wherein the mounting adaptor comprises: a recess comprising a blind hole, which extends from the surface of the marker core towards the center of the marker.
However, the embodiment shown in Fig.3 of Rossner discloses wherein the mounting adaptor comprises: a recess comprising a blind hole, which extends from the surface of the marker core towards the center of the marker (As described in Paras. [0142] the embodiment shown in Fig. 3 has an adapter receptacle where it is a recess compromising a blind hole extending from the surface of the marker towards the center of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of embodiment shown in Fig. 4 of Rossner to incorporate the recess comprising a blind hole of the embodiment shown in Fig. 2 of Rossner to achieve the same results. One would have motivation to combine because it provides an end point within the wall of one part of the marker for the object the marker is being attached to therefore the opposite wall will not be affected by the attachment of the marker to an associated object.
Regarding Claim 5, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 1.
Rossner discloses a cavity in the marker (adapter receptacle) to be fixedly mounted to the device labeled as 2 as shown in Fig. 11.
Conversely Rossner does not teach wherein the recess comprises an internal thread.
However, Pfeifer discloses wherein the recess comprises an internal thread (Pg. 3 Para. 16 – “It may also be favorable if the at least one first connecting element is designed in the form of an internal thread. This makes it possible to screw the surgical marker element to a corresponding connection element of the referencing unit” , Pg. 2 second para. “a connecting device for connecting the marker element to the referencing unit”, Pg. 3 Para. 14 – “It is advantageous if the connecting device comprises at least one first connecting element for bringing into engagement with a corresponding second connecting element of a referencing unit”, therefore it can be interpreted the first connecting element is part of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the internal threading of Pfeifer to achieve the same results. One would have motivation to combine because it provides a simple and secure attachment of the marker to the reference unit.
Regarding Claim 6, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 1.
Rossner further discloses wherein at least one of the corresponding parts of the marker core comprises an engagement surface on the rear side of a first extension on a hollow side of the marker core (Fig. 3 shows a cylindrical holding portion (112) for the adapter receptacle, when the segments are put together a surface is formed on the rear side of the hollow side of the marker core, this surface appears to also be present in the adapter receptacle in Fig. 4, Rossner does not disclose how the markers are fixed onto a tool or instrument, or how it is fixed at a fixedly mounted socket 2 as shown in Fig. 11, therefore it is interpreted the markers are placed onto the devices with the surface on the rear side of the adapter receptacle being an engagement surface).
Regarding Claim 8, Rossner discloses a medical marker comprising (Para [0025] – “In many applications such as medical applications for positioning surgical instruments and devices, a lateral viewing angle with respect to the marker is desired, the angle being as large a possible.”, Figs. 2, 3, and 4 shows the marker divided into multiple segments, Abstract – “A reflector body (10), particularly a spherical retro-reflective marker, includes a plurality of reflector body segments (11)”, therefore the segments form a marker): 
a spherical marker core comprising (Abstract – “A reflector body (10), particularly a spherical retro-reflective marker, includes a plurality of reflector body segments (11)”, therefore the segments form a spherical marker):
a first hemispherical part defining a first cutting edge formed by cutting a first rim portion from a first marker core part (Fig. 4 reproduced above shows two hemispherical parts, Para [0181] – “According to this method (Figs. 7a-7d and 8a-8d), the forming mold 40 and the forming surface 42 were provided each in the form of hemispherical carrier bodies which mainly corresponded to those which are depicted in FIG. 4…After the forming step, the reflection film 12 together with the primary carrier layer 131, 132 onto which the film was applied, was cut off along the edges of the carrier body, in this example, along the equatorial line”, therefore the first hemispherical part has a first cutting edge formed by cutting a rim portion along the edges of the carrier body);
and a second hemispherical part defining a second cutting edge formed by cutting a second rim portion from a second marker core part (Fig. 4 reproduced above shows two hemispherical parts, Para [0181] – “According to this method (Figs. 7a-7d and 8a-8d), the forming mold 40 and the forming surface 42 were provided each in the form of hemispherical carrier bodies which mainly corresponded to those which are depicted in FIG. 4…After the forming step, the reflection film 12 together with the primary carrier layer 131, 132 onto which the film was applied, was cut off along the edges of the carrier body, in this example, along the equatorial line”, therefore the second hemispherical part has a second cutting edge formed by cutting a rim portion along the edges of the carrier body); and 
a retro-reflective laminar material carried on outer surfaces of the first and second hemispherical parts (Abstract – “The reflector bodies (10) include a coating having a reflection film (12), by which the reflector body segments (11) of the reflector body (10) are uniformly spanned”, Fig. 1 shows the reflection film including a carrier material and micro-spheres, Para [0041] – “each reflector body segment has a coating which comprises a reflection film”, Para [0132] – “FIG. 1 shows a schematic view of a reflection film which can be used as a reflection film 12 for coating a reflector body segment. The retro-reflection of micro-spheres 122 is shown”),
wherein rim areas of the retro-reflective laminar material extend to the first and second cutting edges of the first and second hemispherical parts (Para [0165] – “In order to apply the reflection film 12 to the carrier layer 131 or the primary carrier layer 132, the reflection film 12 may be provided with an adhesive layer” therefore the retroreflective material and the carrier layer are adhered together, Para [0181] – “According to this method (Figs. 7a-7d and 8a-8d), the forming mold 40 and the forming surface 42 were provided each in the form of hemispherical carrier bodies which mainly corresponded to those which are depicted in FIG. 4…After the forming step, the reflection film 12 together with the primary carrier layer 131, 132 onto which the film was applied, was cut off along the edges of the carrier body, in this example, along the equatorial line”, therefore because the reflection film together with the primary carrier layer onto which the film was adhered was cut off on each hemispherical part it is interpreted the retroreflective material extends to the cutting edge of the hemispherical parts),
wherein the first and second cutting edges of the first and second hemispherical parts are disposed in mutual abutment (As shown above the corresponding hemispherical parts are to be disposed in mutual abutment, additionally Para [0174] – “The reflector body which is shown in figure series 13 was produced by a process which broadly corresponds to the method which is shown in FIGS. 7 a, 7 b and 7 c or 8 a, 8 b and 8 c.”, Para [0188] – [0189] – “The equator itself is illustrated in FIG. 13 a as a thin dark line which is formed significantly thinner than that of the marker of FIG. 12 a. Therefore, the production method described guarantees considerably smaller producing tolerances also with respect to the assembling area between the hemispheres, leading to a narrower joint line along which no retro-reflective surface may be provided” therefore it can be interpreted the cutting edges of the hemispherical parts are disposed in mutual abutment),
wherein the rim areas of the retro-reflective laminar material extending to the first and second cutting edges of the first and second hemispherical parts are disposed in mutual abutment (As shown above the corresponding hemispherical parts are to be disposed in mutual abutment, additionally Para [0174] – “The reflector body which is shown in figure series 13 was produced by a process which broadly corresponds to the method which is shown in FIGS. 7 a, 7 b and 7 c or 8 a, 8 b and 8 c.”, Para [0188] – [0189] – “The equator itself is illustrated in FIG. 13 a as a thin dark line which is formed significantly thinner than that of the marker of FIG. 12 a. Therefore, the production method described guarantees considerably smaller producing tolerances also with respect to the assembling area between the hemispheres, leading to a narrower joint line along which no retro-reflective surface may be provided” therefore it can be interpreted the rim areas of the retro-reflective material extending to the first and second cutting edges are disposed in mutual abutment to minimize the line which no retro-reflective surface may be provided), 
It is still believed by the office that Rossner discloses the amended limitation of claim 8 as stated in the advisory action dated 6/1/2022: such that a reflective property of the medical marker provided by the retro-reflective laminar material carried on outer surfaces of the first and second hemispherical parts is not affected by the cutting edges of the laminar material when the first and second cutting edges of the first and second hemispherical parts are disposed in the mutual abutment (The reflective material as well as the carrier layer are both cut at the equator of the hemispherical part.  This would cause the reflective material to have the exact same cutting edge as the carrier layer. The thin dark line in Para[0188] isn’t disclosed as the cutting edge therefore it could be a thin dark line purposely formed to determine which part of the marker is being viewed in the image.  Para [0159] discloses “guarantees considerably smaller producing tolerances also with respect to the assembling area between the hemispheres, leading to a narrower joint line along which no retro-reflective surface may be provided” however this does not say that the joint line is the line shown in Fig. 13a).
Conversely if one argues that in an interpretation Rossner may not teach the specifics of such that a reflective property of the medical marker provided by the retro-reflective laminar material carried on outer surfaces of the first and second hemispherical parts is not affected by the cutting edges of the laminar material when the first and second cutting edges of the first and second hemispherical parts are disposed in the mutual abutment.
Pfeifer discloses such that a reflective property of the medical marker provided by the retro-reflective laminar material carried on outer surfaces of the first and second hemispherical parts is not affected by the cutting edges of the laminar material when the first and second cutting edges of the first and second hemispherical parts are disposed in the mutual abutment (Pfeifer discloses two reflective hemispherical parts that are put together to form a sphere, Pfeifer does not disclose that the joining edges affect the reflective property of the reflective material, Pg. 2 Para. 6 – “these may damage the electromagnetic radiation or ultrasonic reflecting outer surface. This leads to inhomogeneous reflection properties”, therefore it can be interpreted the reflective property of the marker is homogenous prior to any damage, Additionally Pg. 4 Para. 7 discloses that a reflective coating envelops the body of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the reflective coating of Pfeifer to achieve the same results. One would have motivation to combine because it provides high accuracy for tracking body joints or surgical instruments (Pfeifer – Abstract and Pg. 4 Para. 19).
Regarding Claim 10, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 8.
Rossner discloses wherein at least one of the corresponding parts of the marker core comprises a mounting adaptor that configures the medical marker for attachment with an associated object (Para [0147] – “In the reflector body 10 which is shown in FIG. 4, two reflector body segments 11 are provided which can be connected using a clip closure. One of the two reflector body segments 11 may have an adapter receptacle which is not designated in this figure”, Fig. 11 shows the marker mounted onto the socket).
As cited above Rossner discloses a mounting adapter for attachment with an associated object however Rossner does not explicitly teach the mounting adapter that configures the medical marker for attachment with an associated object to be tracked using the medical marker.
	However, Pfeifer discloses the mounting adapter that configures the medical marker for attachment with an associated object to be tracked using the medical marker (Pg. 4-5 bridging para. – “the connecting device 64 fills the receptacle 62 positively and forms a receptacle for an adapter 38”, the adapter is part of the referencing unit 12, Pg. 2 description Para. 4 – “the present invention relates to a surgical navigation system having at least one reference unit comprising at least three marker elements and having at least one detection device for detecting the position of the referencing unit”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the attachment to a tracked object of Pfeifer to achieve the same results. One would have motivation to combine because it provides high accuracy for tracking body joints or surgical instruments (Pfeifer – Abstract and Pg. 4 Para. 19).
Regarding Claim 11, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claims 8 and 10.
Although the embodiment shown in Fig. 4 of Rossner does not show wherein the mounting adaptor comprises a recess comprising a blind hole extending from the surface of the marker core towards the center of the marker.
However, the embodiment shown in Fig.3 of Rossner discloses wherein the mounting adaptor comprises a recess comprising a blind hole extending from the surface of the marker core towards the center of the marker (As described in Paras. [0142] the embodiment shown in Fig. 3 has an adapter receptacle where it is a recess compromising a blind hole extending from the surface of the marker towards the center of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of embodiment shown in Fig. 4 of Rossner to incorporate the recess comprising a blind hole of the embodiment shown in Fig. 2 of Rossner to achieve the same results. One would have motivation to combine because it provides an end point within the wall of one part of the marker for the object the marker is being attached to therefore the opposite wall will not be affected by the attachment of the marker to an associated object.
Regarding Claim 12, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claims 8, 10, and 11.
Rossner discloses a cavity in the marker (adapter receptacle) to be fixedly mounted to the device labeled as 2 as shown in Fig. 11.
Conversely Rossner does not teach wherein the recess comprises an internal thread.
However, Pfeifer discloses wherein the recess comprises an internal thread (Pg. 3 Para. 16 – “It may also be favorable if the at least one first connecting element is designed in the form of an internal thread. This makes it possible to screw the surgical marker element to a corresponding connection element of the referencing unit” , Pg. 2 second para. “a connecting device for connecting the marker element to the referencing unit”, Pg. 3 Para. 14 – “It is advantageous if the connecting device comprises at least one first connecting element for bringing into engagement with a corresponding second connecting element of a referencing unit”, therefore it can be interpreted the first connecting element is part of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the internal threading of Pfeifer to achieve the same results. One would have motivation to combine because it provides a simple and secure attachment of the marker to the reference unit.
Regarding Claim 13, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 8.
Rossner further discloses wherein at least one of the corresponding parts of the marker core comprises an engagement surface on a rear side of a first extension on a hollow side of the marker core (Fig. 3 shows a cylindrical holding portion (112) for the adapter receptacle, when the segments are put together a surface is formed on the rear side of the hollow side of the marker core, this surface appears to also be present in the adapter receptacle in Fig. 4, Rossner does not disclose how the markers are fixed onto a tool or instrument, or how it is fixed at a fixedly mounted socket 2 as shown in Fig. 11, therefore it is interpreted the markers are placed onto the devices with the surface on the rear side of the adapter receptacle being an engagement surface).
Regarding Claim 14, Rossner discloses a medical marker comprising (Para [0025] – “In many applications such as medical applications for positioning surgical instruments and devices, a lateral viewing angle with respect to the marker is desired, the angle being as large a possible.”, Figs. 2, 3, and 4 shows the marker divided into multiple segments, Abstract – “A reflector body (10), particularly a spherical retro-reflective marker, includes a plurality of reflector body segments (11)”, therefore the segments form a marker): 
a spherical marker core comprising semi-spherical parts mutually connected together at cutting edges of the semi-spherical parts to form the spherical marker core (Abstract – “A reflector body (10), particularly a spherical retro-reflective marker, includes a plurality of reflector body segments (11)”, therefore the segments form a spherical marker, as shown in Figs. 2, 3, and 4 the segments are semi-spherical or partially-spherical, Para [0139] – “Near their assembling edges, the individual reflector body segments 11 have a geometrical design which could allow a form-fitting when assembling the reflector body segments 11. The reflector body segments 11 may additionally or alternatively be bonded or welded or otherwise connected to each other”, Para [0147] – “In the reflector body 10 which is shown in FIG. 4, two reflector body segments 11 are provided which can be connected using a clip closure”, Para [0181] – “According to this method, the forming mold 40 and the forming surface 42 were provided each in the form of hemispherical carrier bodies which mainly corresponded to those which are depicted in FIG. 4…After the forming step, the reflection film 12 together with the primary carrier layer 131, 132 onto which the film was applied, was cut off along the edges of the carrier body, in this example, along the equatorial line”, therefore both semispherical parts have cutting edges where they are connected as shown in Fig. 13a which shows a thin line of where the cutting edges meet); and
a retro reflective laminar material on outer surfaces of the semi-spherical parts (Abstract – “The reflector bodies (10) include a coating having a reflection film (12), by which the reflector body segments (11) of the reflector body (10) are uniformly spanned”, Para [0041] – “each reflector body segment has a coating which comprises a reflection film”, Fig. 1 shows the reflection film including a carrier material and micro-spheres, Para [0132] – “FIG. 1 shows a schematic view of a reflection film which can be used as a reflection film 12 for coating a reflector body segment. The retro-reflection of micro-spheres 122 is shown”),
wherein rim areas of the retro reflective laminar material extend to the cutting edges of the mutually connected together semi-spherical parts (Para [0165] – “In order to apply the reflection film 12 to the carrier layer 131 or the primary carrier layer 132, the reflection film 12 may be provided with an adhesive layer” therefore the retroreflective material and the carrier layer are adhered together, Para [0181] – “According to this method (Figs. 7a-7d and 8a-8d), the forming mold 40 and the forming surface 42 were provided each in the form of hemispherical carrier bodies which mainly corresponded to those which are depicted in FIG. 4…After the forming step, the reflection film 12 together with the primary carrier layer 131, 132 onto which the film was applied, was cut off along the edges of the carrier body, in this example, along the equatorial line”, therefore because the reflection film together with the primary carrier layer onto which the film was adhered was cut off on each hemispherical part it is interpreted the retroreflective material extends to the cutting edge of the hemispherical parts where the parts are mutually connected as shown in Fig. 13a),
wherein the rim areas of the retro reflective laminar material are held in mutual abutting alignment (As shown above the corresponding hemispherical parts are to be disposed in mutual abutment, additionally Para [0174] – “The reflector body which is shown in figure series 13 was produced by a process which broadly corresponds to the method which is shown in FIGS. 7 a, 7 b and 7 c or 8 a, 8 b and 8 c.”, Para [0188] – [0189] – “The equator itself is illustrated in FIG. 13 a as a thin dark line which is formed significantly thinner than that of the marker of FIG. 12 a. Therefore, the production method described guarantees considerably smaller producing tolerances also with respect to the assembling area between the hemispheres, leading to a narrower joint line along which no retro-reflective surface may be provided” therefore it can be interpreted the rim areas of the retro-reflective material extending to the first and second cutting edges are disposed in mutual abutment to minimize the line which no retro-reflective surface may be provided)
It is still believed by the office that Rossner discloses the amended limitation of claim 8 as stated in the advisory action dated 6/1/2022: such that a reflective property of the medical marker is not affected by the rim areas of the retro reflective laminar material (The reflective material as well as the carrier layer are both cut at the equator of the hemispherical part.  This would cause the reflective material to have the exact same cutting edge as the carrier layer. The thin dark line in Para[0188] isn’t disclosed as the cutting edge therefore it could be a thin dark line purposely formed to determine which part of the marker is being viewed in the image.  Para [0159] discloses “guarantees considerably smaller producing tolerances also with respect to the assembling area between the hemispheres, leading to a narrower joint line along which no retro-reflective surface may be provided” however this does not say that the joint line is the line shown in Fig. 13a).
Conversely if one argues that in an interpretation Rossner may not teach the specifics of such that a reflective property of the medical marker is not affected by the rim areas of the retro reflective laminar material.
Pfeifer discloses such that a reflective property of the medical marker is not affected by the rim areas of the retro reflective laminar material (Pfeifer discloses two reflective hemispherical parts that are put together to form a sphere, Pfeifer does not disclose that the joining edges affect the reflective property of the reflective material, Pg. 2 Para. 6 – “these may damage the electromagnetic radiation or ultrasonic reflecting outer surface. This leads to inhomogeneous reflection properties”; therefore, it can be interpreted the reflective property of the marker is homogenous prior to any damage, Additionally Pg. 4 Para. 7 discloses that a reflective coating envelops the body of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the reflective coating of Pfeifer to achieve the same results. One would have motivation to combine because it provides high accuracy for tracking body joints or surgical instruments (Pfeifer – Abstract and Pg. 4 Para. 19).
Regarding Claim 16, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 14.
Rossner discloses wherein at least one of the semi-spherical parts of the marker core comprises a mounting adaptor that configures the medical marker for attachment with an associated object (Para [0147] – “In the reflector body 10 which is shown in FIG. 4, two reflector body segments 11 are provided which can be connected using a clip closure. One of the two reflector body segments 11 may have an adapter receptacle which is not designated in this figure”, Fig. 11 shows the marker mounted onto the socket).
As cited above Rossner discloses a mounting adapter for attachment with an associated object however Rossner does not explicitly teach the mounting adapter that configures the medical marker for attachment with an associated object to be tracked using the medical marker.
	However, Pfeifer discloses the mounting adapter that configures the medical marker for attachment with an associated object to be tracked using the medical marker (Pg. 4-5 bridging para. – “the connecting device 64 fills the receptacle 62 positively and forms a receptacle for an adapter 38”, the adapter is part of the referencing unit 12, Pg. 2 description Para. 4 – “the present invention relates to a surgical navigation system having at least one reference unit comprising at least three marker elements and having at least one detection device for detecting the position of the referencing unit”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the attachment to a tracked object of Pfeifer to achieve the same results. One would have motivation to combine because it provides high accuracy for tracking body joints or surgical instruments (Pfeifer – Abstract and Pg. 4 Para. 19).
Regarding Claim 17, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 14.
Rossner discloses wherein the mounting adaptor comprises a recess comprising a blind hole extending from the surface of the marker core towards the center of the marker (As described in Paras. [0139], [0141], [0142], [0147] each of the embodiments shown in Figs. 2, 3, and 4 having an adapter receptacle where each is a recess compromising a blind hole extending from the surface of the marker towards the center of the marker).
Although the embodiment shown in Fig. 4 of Rossner does not show wherein the mounting adaptor comprises a recess comprising a blind hole extending from the surface of the marker core towards the center of the marker.
However, the embodiment shown in Fig.3 of Rossner discloses wherein the mounting adaptor comprises a recess comprising a blind hole extending from the surface of the marker core towards the center of the marker (As described in Paras. [0142] the embodiment shown in Fig. 3 has an adapter receptacle where it is a recess compromising a blind hole extending from the surface of the marker towards the center of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of embodiment shown in Fig. 4 of Rossner to incorporate the recess comprising a blind hole of the embodiment shown in Fig. 2 of Rossner to achieve the same results. One would have motivation to combine because it provides an end point within the wall of one part of the marker for the object the marker is being attached to therefore the opposite wall will not be affected by the attachment of the marker to an associated object.
Regarding Claim 18, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claims 14, 16, and 17.
Rossner discloses a cavity in the marker (adapter receptacle) to be fixedly mounted to the device labeled as 2 as shown in Fig. 11.
Conversely Rossner does not teach wherein the recess comprises an internal thread.
However, Pfeifer discloses wherein the recess comprises an internal thread (Pg. 3 Para. 16 – “It may also be favorable if the at least one first connecting element is designed in the form of an internal thread. This makes it possible to screw the surgical marker element to a corresponding connection element of the referencing unit” , Pg. 2 second para. “a connecting device for connecting the marker element to the referencing unit”, Pg. 3 Para. 14 – “It is advantageous if the connecting device comprises at least one first connecting element for bringing into engagement with a corresponding second connecting element of a referencing unit”, therefore it can be interpreted the first connecting element is part of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the internal threading of Pfeifer to achieve the same results. One would have motivation to combine because it provides a simple and secure attachment of the marker to the reference unit.
Regarding Claim 19, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 14.
Rossner further discloses wherein at least one of the semi-spherical parts of the marker core comprises an engagement surface on a rear side of a first extension on a hollow side of the marker core (Fig. 3 shows a cylindrical holding portion (112) for the adapter receptacle, when the segments are put together a surface is formed on the rear side of the hollow side of the marker core, this surface appears to also be present in the adapter receptacle in Fig. 4, Rossner does not disclose how the markers are fixed onto a tool or instrument, or how it is fixed at a fixedly mounted socket 2 as shown in Fig. 11, therefore it is interpreted the markers are placed onto the devices with the surface on the rear side of the adapter receptacle being an engagement surface).
Regarding Claim 20, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 1.
Rossner further discloses wherein the mounting adaptor comprises: a recess defining a blind hole in a wall of the at least one of the corresponding parts of the marker core (As described in Paras. [0139], [0141], [0142], [0147] each of the embodiments shown in Figs. 2, 3, and 4 having an adapter receptacle where each adapter is a recess defining a blind hole, there is no hole shown in Fig. 13 therefore it can be interpreted as a blind hole).
Although the embodiment shown in Fig. 4 of Rossner does not show wherein the mounting adaptor comprises: a recess defining a blind hole in a wall of the at least one of the corresponding parts of the marker core.
However, the embodiment shown in Fig.3 of Rossner discloses wherein the mounting adaptor comprises: a recess defining a blind hole in a wall of the at least one of the corresponding parts of the marker core (As described in Paras. [0142] the embodiment shown in Fig. 3 has an adapter receptacle where it is a recess compromising a blind hole extending from the surface of the marker towards the center of the marker).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of embodiment shown in Fig. 4 of Rossner to incorporate the recess comprising a blind hole of the embodiment shown in Fig. 2 of Rossner to achieve the same results. One would have motivation to combine because it provides an end point within the wall of one part of the marker for the object the marker is being attached to therefore the opposite wall will not be affected by the attachment of the marker to an associated object.
Regarding Claim 21, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claims 1 and 20.
Conversely Rossner does not teach wherein: the recess defined by the mounting adaptor comprises an internally threaded portion configured for attachment with the associated object to be tracked using the medical marker.
However, Pfeifer discloses wherein: the recess defined by the mounting adaptor comprises an internally threaded portion configured for attachment with the associated object to be tracked using the medical marker(Pg. 3 Para. 16 – “It may also be favorable if the at least one first connecting element is designed in the form of an internal thread. This makes it possible to screw the surgical marker element to a corresponding connection element of the referencing unit” , Pg. 2 second para. “a connecting device for connecting the marker element to the referencing unit”, Pg. 3 Para. 14 – “It is advantageous if the connecting device comprises at least one first connecting element for bringing into engagement with a corresponding second connecting element of a referencing unit”, therefore it can be interpreted the first connecting element is part of the marker and that the first connecting element is a recess of a mounting adapter, it is disclosed by Pfeifer that the referencing unit is used for tracking as cited above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the marker of Rossner to incorporate the internal threading of Pfeifer to achieve the same results. One would have motivation to combine because it provides a simple and secure attachment of the marker to the reference unit.
Claims 2, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossner (US20120050862A1) and Pfeifer (WO2008104548A1) as applied to claims 1, 8, and 14 above, and further in view of Bartoli et al. (US20060237124A1).
Regarding Claim 2, Rossner and Pfeifer disclose all the elements of the claimed invention as cited in claim 1.
As cited above Rossner discloses the retro-reflective laminar material conversely Rossner does not disclose wherein the […] laminar material is an elastic textile material comprising a cotton-based fabric which is metallised with aluminium comprising microscopic glass spheres.
However Bartoli et al. hereinafter Bartoli discloses wherein the […] laminar material is an elastic textile material comprising a cotton-based fabric which is metallised with aluminium comprising microscopic glass spheres (Abstract – “a retroreflective high visibility printed product on a substrate including fabrics as well as other textile substrates”, Para [0035] – “the resin was superposed and calendered on a polyester/cotton fabric containing 65 percent of polyester and 35 percent of cotton… The maximum value was checked upon the isles of aluminum”, Para [0036] glass microspheres were deposited onto cotton).
Rossner and Bartoli are both analogous arts considering they are both in the field of a retroreflective product.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossner to incorporate the retroreflective material of Bartoli to achieve the same results. One would have motivation to combine because it provides a retroreflective material with high visibility and therefore a high value of reflectivity (abstract).
Regarding Claim 9, Rossner and Pfeifer discloses all the elements of the claimed invention as cited in claim 8.
Conversely Rossner does not disclose wherein the laminar material comprises an elastic textile material comprising a cotton-based fabric metallised with aluminium comprising microscopic glass spheres.
However, Bartoli et al. hereinafter Bartoli discloses wherein the laminar material comprises an elastic textile material comprising a cotton-based fabric metallised with aluminium comprising microscopic glass spheres (Abstract – “a retroreflective high visibility printed product on a substrate including fabrics as well as other textile substrates”, Para [0035] – “the resin was superposed and calendered on a polyester/cotton fabric containing 65 percent of polyester and 35 percent of cotton… The maximum value was checked upon the isles of aluminum”, Para [0036] glass microspheres were deposited onto cotton).
Rossner and Bartoli are both analogous arts considering they are both in the field of a retroreflective product.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossner to incorporate the retroreflective material of Bartoli to achieve the same results. One would have motivation to combine because it provides a retroreflective material with high visibility and therefore a high value of reflectivity (abstract).
Regarding Claim 15, Rossner and Pfeifer discloses all the elements of the claimed invention as cited in claim 14.
Conversely Rossner does not disclose wherein the laminar material comprises an elastic textile material comprising a cotton-based fabric metallised with aluminium comprising microscopic glass spheres.
However, Bartoli et al. hereinafter Bartoli discloses wherein the laminar material comprises an elastic textile material comprising a cotton-based fabric metallised with aluminium comprising microscopic glass spheres (Abstract – “a retroreflective high visibility printed product on a substrate including fabrics as well as other textile substrates”, Para [0035] – “the resin was superposed and calendered on a polyester/cotton fabric containing 65 percent of polyester and 35 percent of cotton… The maximum value was checked upon the isles of aluminum”, Para [0036] glass microspheres were deposited onto cotton).
Rossner and Bartoli are both analogous arts considering they are both in the field of a retroreflective product.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rossner to incorporate the retroreflective material of Bartoli to achieve the same results. One would have motivation to combine because it provides a retroreflective material with high visibility and therefore a high value of reflectivity (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        /SERKAN AKAR/Primary Examiner, Art Unit 3793